DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US Pat Pub# 2016/0345081) in view of Hui et al. (US Pat# 9,692,644) and further in view of Kamata et al. (WO 2018/066370) and further in view of Brown (US Pat Pub# 2013/0009595).
Regarding claims 1 and 5, Yamada teaches a wireless communication device comprising a power storage element configured to store an electric power generated by a power generation element (Fig. 2 and Sections 0057-0058, storing power from a solar panel etc.); and a processor configured to calculate a power storage speed of the power storage element from a temporal change in a voltage of the power storage element (Section 0127, based on voltage changes the storage capacitor changes speed based on voltage change).  Yamada fails to teach estimating a power generation and setting a wireless communication.
	Hui teaches a wireless communication device comprising based on a power consumption corresponding to a setting of wireless communication (Col. 7 lines 23-34 and Claims 5 and 15, setting wireless communication parameters based on power consumption etc.); and perform the setting of wireless communication according to the estimated power generation amount (Claims 5 and 15, setting wireless communication parameters based on future power consumption etc.).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate setting a wireless communication as taught by Hui into Yamada’s device in order to improve performance (Col. 2 lines 10-19)
	Yamada and Hui fail to teach estimating a power generation.

	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate estimating a power generation as taught by Mizobata into setting a wireless communication as taught by Hui into Yamada’s device in order to improve performance.
	Yamada, Hui, and Mizobata fail to teach estimating a power generation based on power storage speed.
Brown teaches estimate a power generation amount of the power generation element based the power storage speed (Sections 0005 and 0012, estimate power generation based on power storage speed).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate estimating a power generation based on power storage speed as taught by Brown into estimating a power generation as taught by Mizobata into setting a wireless communication as taught by Hui into Yamada’s device in order to improve energy storage (Section 0003).
Regarding claim 2, Hui further teaches a storage configured to store a correspondence relationship between settings of the wireless communication and power consumptions (Col. 7 lines 23-34 and Claims 5 and 15, setting wireless communication parameters based on power consumption etc.); wherein the processor acquires the power consumption corresponding to the setting of the wireless communication from the 
Regarding claim 3, Yamada further teaches wherein the processor changes according to the temporal change in the voltage of the power storage element (Section 0127, based on voltage changes the storage capacitor changes speed based on voltage change).
Regarding claim 4, Hui further teaches wherein the setting of the wireless communication includes at least one of a transmission interval and a transmission strength of a signal from the wireless communication device (Col. 7 lines 23-34, Col. 10 lines 57-61, and Claims 5 and 15, setting wireless communication parameters based on power consumption etc.).
Response to Arguments
Applicant’s Response
Examiner’s Response
“Therefore, Yamada fails to teach or suggest the present claim 1 ‘a processor configured to: calculate a power storage speed of the power storage element from a temporal change in a voltage of the power storage element’ and the present claim 5 ‘calculating a power storage 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Regarding claim 6, claim 6 is allowed over applicant’s remarks filed on 3/4/2021 found on pages 5-6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        4/9/2021